Mr. Justice Morris
delivered the opinion of the Court:
During the pendency of the cause here various motions have been interposed — among them, one by the appellees suggesting a diminution of the record, on account of the failure of the appellant to bring up the testimony taken in the cause, which motion was allowed. But neither party was willing to pay for the transcript of this testimony;, and the appellant has taken the risk of proceeding to a hearing without it. There was also a motion by the appellees to dismiss the appeal, for the failure of the appellant to bring *467up a proper record; and this motion was postponed to the hearing of the case on the merits.
There are five assignments of error on behalf of the appellant which are stated as follows :
1. That a sale of real estate upon execution of a justice of the peace by a constable for the District of Columbia is of “ doubtful validity.”
2. That the advertisement of such sale is not taxable as costs in the judgment.
3. That a trivial error in the advertisement vitiates it entirely or renders its inclusion in the taxation of costs “fraudulent.”
4. That notice to an attorney does not bind the principal.
5. That an offer of compromise is such evidence of good
faith as to justify the dismissal of the bill, which would otherwise be sustained. *
These assignments are so plainly improper and insufficient that we would be justified in dismissing them summarily from our consideration. So far as they are dissociated from the evidence and the facts in the case, they are no more than abstract propositions of law. And this court has not been organized to pass upon abstract propositions of law. It does so only in the determination of concrete cases. Why should we be called upon to determine whether a sale of real estate in this District by a constable upon execution issued by a justice of the peace, is of “doubtful validity,” or of any validity, when there has been no such sale in the case before us ? The appellant attempted to procure such a sale, and voluntarily abandoned it. Why should we pass upon the value of his attempt ? It is not at all involved in the case. For the same reason the matter of the taxation of the costs of the advertisement of such sale is not before us. When there is no sale, there can be no question of the taxation of the costs of sale.
It is propounded in the third assignment of error, that “ a trivial error in the advertisement should not vitiate it *468entirely or render its inclusion in the taxation of costs fraudulent; ” and the word fraudulent seems to be taken as a quotation from the opinion of the court below. This assignment is open to the same criticism as the two preceding assignments; and, moreover, it is not made manifest by the record wherein the triviality of the error consists. The error in the advertisement seems to us rather grave. The advertisement does not describe the same property which is described in the deed that is attacked.
It is also averred in the fifth assignment, that it was error to hold “that notice to an attorney does not bind the principal.” We find no such proposition of law stated in the opinion of the court below or implied in the decree of dismissal of the complainant’s bill. So far as the abstract proposition may be supposed to apply.to the facts of the case before us, the argument is that the defendant Evans, having notice of the complainant’s claim against Nalley, aird of the judgment against the latter, and the levy upon his property, his principal, Mrs.^Marian A. Harper, was chargeable with such notice. But even assuming all this to be so, the consequences claimed by the appellant do not follow.
Of course, one person is not precluded from receiving a conveyance of real estate from another by the mere-fact that he knows of the existence of a claim against that other which might be at some time reduced to judgment, and which, if reduced to judgment, might possibly be enforced against a piece of the real estate covered by the conveyance, if that real estate still remained the property of the person liable. A contrary proposition would be preposterous. Nor is this at all modified by the fact that the liability may have been reduced into a judgment before a justice of the peace. No third person is bound to take notice of any such judgments. They bind no ofie but the parties to them; and they are not a lien upon any property, either real or personal. If it is possible for them to become liens upon real estate, it is only from the time of levy made upon it and by virtue of such *469levy. In the present case there is no proof that any levy was ever made. The constable’s advertisement does not show it, and there is no evidence of it anywhere. It is true it is alleged in the bill to have been made; but the answers do not admit anything of the kind; and in the total absence of proof the allegation is worthless. Clearly the complainant had acquired no lien upon any property of Nalley by his, proceedings before the justice of the peace or through the action of the constable, so far as that is disclosed in the record. And even if he had acquired such a lien, the return of the writ unsatisfied by the constable would plainly have put an end to it. That writ, when returned unsatisfied, was functus officio; and the reference in the return to the inability to find any personal property did not keep the writ outstanding as to real estate. And even if this were not so, the issue of a subsequent writ of fieri facias out of the Supreme Court of the District, after the judgment of the justice of the peace had been recorded there, was an evident waiver of the previous writ issued to the constable. There can not be two writs of execution upon the same judgment outstanding at the same time.
Assuming, however, as we may assume from the record before us, that, by virtue of the knowledge of Evans, as her attorney, the appellee, Marian A. Harper, had full legal notice of the appellant’s judgment against Nalley, we do not understand that it can reasonably be claimed that such knowledge will bind her to such liability as is sought to be enforced here, unless she has colluded with Nalley in the transaction to defraud the complainant. This conclusion of law seems not to have been forgotten in drawing the bill of complaint; for there such collusion is charged. But the charge is positively denied in the answers; and from the absence of the testimony by the deliberate action of the appellant, we are justified in assuming that the charge was absolutely without foundation.
The fifth assignment of error, to the effect that it was error *470in the court below to hold “ that an offer of compromise is such evidence of good faith as to justify the.dismissal of the bill which would otherwise be sustained,” is so utterly irrelevant to the record before us that it would be improper for us to give it any consideration whatever.
It has been further argued, however, on behalf of the appellant, that, even if the deed of conveyance from Nalley to Mrs, Harper should not be held null and void as to the complainant, the claim of the latter should be declared to be a lien on the property superior to the deed. But it is not apparent how this second proposition- differs substantially from the first. It is but another way of expressing the same thing. The complainant has no right to a prior lien, unless as to him the deed is null and void. If the complainant ever had any lien, or any right to lien upon any part of the property involved in these proceedings — and .there is nothing in the record before us to show that he had — it was only upon part of Lot 46, by virtue of the constable's levy, if levy there was, which, as we have said, does not appear; and that lien w^s a legal lien, which it does not require the aid of a court of equity to enforce. If it was a good and valid lien, it could have been enforced by the sale proposed to be made by the constable.
In disposing of this case, we must animadvert upon a fact patent upon the record, and yet to which the defendants seem to have taken no exception ; and we do so in order to prevent the peculiar action taken in this casé from being cited hereafter as a precedent. The appellee Evans has been joined as a defendant to the bill of complaint without any'justification whatever. He is not charged with having any interest in the matter; and no relief of any kind is prayed against him. No decree that could be rendered in the cause could by any possibility affect him. He is brought in simply because he was the agent of the other parties, or of one of them only, as it turns out. But it is manifestly improper to make him a party for any such reason as this. If *471a lawyer, employed to examine the title to real estate, can not pass upon that title except at the risk of being made a party to a bill in equity for fraudulent practices, the matter of the examination of titles will become an extremely hazardous business.
It is unnecessary in this case to pass upon the motion pending in it for the dismissal of the appeal; for we find no merit in the case, and the practical result will be the same whether we dismiss the appeal or affirm the decree from which the appeal has been taken. The latter course seems to be the preferable one.
The decree of the Supreme Court of the District of Columbia in the premises will be affirmed, with costs.

And it is so ordered.